Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on April 27, 2022 is acknowledged.  Claims 1-4 were amended and claims 1-4 are pending in the instant application.  
Claims 1-4 are examined on the merits of this office action.

Withdrawn Rejections
The rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of amendment of the claims filed April 27, 2022.

The rejection of Claim(s) 1 under 35 U.S.C. 102(a)(1) as being anticipated by Missos (US20080281431 A1, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed April 27, 2022.

The rejection of Claim(s) 1 under 35 U.S.C. 102(a)(2) as being anticipated by Malinin (US20170112963 A1, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed April 27, 2022.

The rejection of claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11253629, 9788950, Copending Application Nos. 16878876, 17071660 and 15136383 are withdrawn in view of the filing and approval of a terminal disclaimer on April 26, 2022.



Terminal Disclaimer
The terminal disclaimer filed on April 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Co-pending Application Nos. 16878876, 17071660 and 15136383 and US Patent Nos 9788950 and 11253629 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Missos (US20080281431 A1, cited in Applicant’s IDS) in view of Talton (US20080008766 A1, cited in Applicant’s IDS).
Missos teaches a carrier made by combining water and demineralized bone material and heat treating the mixture.  In particular, Missos teaches autoclaving the mixture which results in the formation of a gel (see paragraph 0034).  Missos teaches wherein the demineralized bone material is collected from cortical bone fragments (see paragraphs 0029 and 0035).  Missos teaches wherein the demineralized bone powder has a particle size less than 100 microns.  Missos also teaches that the bone powder is made via well-known freeze-drying techniques (see paragraph 0036).  Regarding the product-by-process steps found instant claim 1, a rejection under 35 U.S.C. 102/103 is appropriate when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.
Missos teaches a bone gel made by combining water and freeze dried demineralized cortical bone particles that are less than 100 microns and autoclaving.  MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  Because the prior art meets the structural limitations of the claim, the burden is shifted to Applicant to show an unobvious difference.
The teachings of MIssos is described in the above rejection.  Missos is silent to freezing the bone gel composition.
However, Talton teaches of gel compositions comprising bone particles for inducing regeneration between injured bones.  Talton further teaches that “If provided as a pre-mixed suspension of (demineralized bone matrix) DBM and hydrated gelatin, the product must be stored frozen to prevent degradation of the osteoinductive capability of the DBM. Prior to use, frozen material must not only be thawed but raised above the gel transition temperature in order to yield a free-flowing paste (see paragraph 0006).
It would have been obvious before the effective filing date of the claimed invention to store the composition comprising demineralized bone matrix gel of Missos at -20 degrees Celsius or lower as taught by Talton to preserve the osteoinductive potential and prevent degradation of the DBM.  One of ordinary skill in the art would have been motivated to do so to prevent degradation and activity of the bone matrix within the composition of Missos.  There is a reasonable expectation of success given that freezing bone matrix compositions is well-known in the art for preserving the activities and preventing degradation of the matrix prior to use.
Regarding the limitation “…wherein the product when thawed is configured to form a moldable product without the addition of collagen or other gelatinous materials” , “the moldable bone product being a moldable and cohesive putty or paste…..moldable in different shapes with no visible cracks and maintain its shapes while immersed in saline or water for a minimum of one minute” found in instant claim 4, this is considered an intended use/inherent property of the bone gel.   In the instant case, Missos in view of Talton teach the identical bone gel composition and freezing the bone gel and thus, the composition is capable when thawed to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Missos teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  Thus, the identical gel would be capable (when thawed) of being molded without addition of collagen or other gelatinous materials and being moldable as a putty or paste into different shapes and maintain its shape in saline or water.

Response to Applicant’s Arguments
Applicants argue that “Applicants amended claim 1 to recite the bone gel is made "consisting of the ground freeze-dried bone particles and sterile water". Missos requires a ceramic carrier and therefore cannot anticipate the claims as now presented. In related application US 15/236,807 (DN0291CIP) now US patent 11,253,629, the Board of Appeals agreed with applicant's interpretation of Missos and for these reasons request this rejection be withdrawn in view of the amendment.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that US Patent No. 11253629 is distinct from the instant claims and that Board of Appeals overturned the rejection of Missos due to the “ceramic carrier”.   US Patent NO. ‘807 has a requirement that the gel be formed into sheets with thickness of 1-10 nm and formed into circular, round or polygonal shapes which is not required of the instant claims.  The instant claims are drawn to a bone gel consisting of cortical bone and water in the form of a gel.  Missos teaches a carrier made by combining water and demineralized bone material (cortical bone) and heat treating the mixture.  In particular, Missos teaches autoclaving the mixture which results in the formation of a gel (see paragraph 0034). Missos teaches wherein the demineralized bone material is collected from cortical bone fragments (see paragraphs 0029 and 0035).  Missos teaches wherein the demineralized bone powder has a particle size less than 100 microns.  Thus, Missos teaches the bone gel of the instant claims consisting of water and cortical bone.


Claims 1-2 and 4 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Malinin (US20170112963 A1, cited in Applicant’s IDS) in view of Talton (US20080008766 A1, cited in Applicant’s IDS).
Malinin teaches a composition comprising dried demineralized bone particles and water (see paragraph 0030).  Malinin teaches contacting the water and dried particles at elevated temperature and pressure to create a mixture with gelatinous consistency (see paragraph 0030).  Malinin teaches wherein the pressure is 30 psi and the temperature is in the range of 100-120 (see paragraph 0032).  Malinin teaches that “Demineralized bone was particulated and mixed into an aqueous medium, which was water in this example. The mixture was treated for 30 minutes with steam pressure of approximately 15 psi and temperature of approximately 120° C” see page 5, paragraph 0032).  Malinin teaches wherein the bone particles are only cortical (see paragraph 0025); the bone is freeze dried prior to combining with water (see paragraph 0026) and the particle size is 10-100 microns (see paragraph 0027).    Regarding the product-by-process steps found instant claim 1, a rejection under 35 U.S.C. 102/103 is appropriate when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.
Malinin teaches a bone gel made by combining water and freeze dried demineralized cortical bone particles that are less than 100 microns and autoclaving.  MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." Because the prior art meets the structural limitations of the claim, the burden is shifted to Applicant to show an unobvious difference.
The teachings of Malinin is described in the above rejection.  Malinin is silent to freezing the bone gel composition.
However, Talton teaches of gel compositions comprising bone particles for inducing regeneration between injured bones.  Talton further teaches that “If provided as a pre-mixed suspension of (demineralized bone matrix) DBM and hydrated gelatin, the product must be stored frozen to prevent degradation of the osteoinductive capability of the DBM. Prior to use, frozen material must not only be thawed but raised above the gel transition temperature in order to yield a free-flowing paste (see paragraph 0006).
It would have been obvious before the effective filing date of the claimed invention to store the composition comprising demineralized bone matrix gel of Malinin  at -20 degrees Celsius or lower to preserve the osteoinductive potential and prevent degradation of the DBM.  One of ordinary skill in the art would have been motivated to do so to prevent degradation and activity of the bone matrix within the composition of Missos.  There is a reasonable expectation of success given that freezing bone matrix compositions is well-known in the art for preserving the activities and preventing degradation of the matrix prior to use.
Regarding the limitation “…wherein the product when thawed is configured to form a moldable product without the addition of collagen or other gelatinous materials” , “the moldable bone product being a moldable and cohesive putty or paste…..moldable in different shapes with no visible cracks and maintain its shapes while immersed in saline or water for a minimum of one minute” found in instant claim 4, this is considered an intended use/inherent property of the bone gel.   In the instant case, Malinin in view of Talton teach the identical bone gel composition and freezing the bone gel and thus, the composition is capable when thawed to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Malinin teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  Thus, the identical gel would be capable (when thawed) of being molded without addition of collagen or other gelatinous materials and being moldable as a putty or paste into different shapes and maintain its shape in saline or water.


Response to Applicant’s Arguments
Applicant argues that “Malinin describes a freeze-dried collagen-bone particle mixture where demineralized bone particulate bone is the source of the collagenous material (paragraph 030). In Malinin, while the use of water is one option, it is noted the end product is collagen and the remnants of the demineralized bone particles that serviced the extraction process. The present invention is not trying to make a collagen mixture with bone particles as does Malinin, but instead is a pure gel exclusively made from the bone particles and sterile water without the extraction of collagen as 6 of 14  Application No. 17/071,624part of the mixture per se. Accordingly, Malinin does not anticipate the invention as now claimed. Withdrawal of this rejection is respectfully requested.
Applicant’s arguments have been fully considered but not found persuasive.   The Examiner would like to point out that the instant claims require a bone gel consisting of cortical bone made from freeze dried particles and sterile water and wherein the particles are up to 125 microns.  Malinin teaches a composition comprising dried demineralized bone particles and water (see paragraph 0030).  Malinin teaches contacting the water and dried particles at elevated temperature and pressure to create a mixture with gelatinous consistency (see paragraph 0030).  Malinin teaches wherein the pressure is 30 psi and the temperature is in the range of 100-120 (see paragraph 0032).  Malinin teaches that “Demineralized bone was particulated and mixed into an aqueous medium, which was water in this example. The mixture was treated for 30 minutes with steam pressure of approximately 15 psi and temperature of approximately 120° C” see page 5, paragraph 0032).  Malinin teaches wherein the bone particles are only cortical (see paragraph 0025); the bone is freeze dried prior to combining with water (see paragraph 0026) and the particle size is 10-100 microns (see paragraph 0027).  Applicants have not provided any evidence that the bone gel of Malinin is distinct from the bone gel of the instant claims that only require a gel consisting of water and demineralized cortical bone particles up to 125 microns (see MPEP 716.01 (c)).  


Claims 1 and 3 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Missos (US20080281431 A1, cited in Applicant’s IDS) in view of Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited in Applicant’s IDS).
Missos teaches a carrier made by combining water and demineralized bone material and heat treating the mixture.  In particular, Missos teaches autoclaving the mixture which results in the formation of a gel (see paragraph 0034).  Missos teaches wherein the demineralized bone material is collected from cortical bone fragments (see paragraphs 0029 and 0035).  Missos teaches wherein the demineralized bone powder has a particle size less than 100 microns.  Missos also teaches that the bone powder is made via well-known freeze-drying techniques (see paragraph 0036).  Regarding the product-by-process steps found instant claim 1, a rejection under 35 U.S.C. 102/103 is appropriate when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.
Missos teaches a bone gel made by combining water and freeze dried demineralized cortical bone particles that are less than 100 microns and autoclaving.  MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  Because the prior art meets the structural limitations of the claim, the burden is shifted to Applicant to show an unobvious difference.
The teachings of MIssos is described in the above rejection.  Missos is silent to the composition in an aliquot of 2, 4 and 8CC.
Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).
It would have been obvious before the effective filing date of the claimed invention to store the composition of Missos comprising the bone gel in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage.  One of ordinary skill in the art would have been motivated to aliquot the gel out in predetermined amounts (in a range of 1-10 CC) for ease of future use as a DBM gel and preventing cross contamination.  There is a reasonable expectation of success given that aliquoting the gels in predetermined amounts (from 1-10CC) is well-known in the art for preserving the activities, preventing degradation and contamination of the matrix prior to use.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Claims 1 and 3 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Malinin (US20170112963 A1, cited previously)  in view of Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited in Applicant’s IDS).
Malinin teaches a composition comprising dried demineralized bone particles and water (see paragraph 0030).  Malinin teaches contacting the water and dried particles at elevated temperature and pressure to create a mixture with gelatinous consistency (see paragraph 0030).  Malinin teaches wherein the pressure is 30 psi and the temperature is in the range of 100-120 (see paragraph 0032).  Malinin teaches that “Demineralized bone was particulated and mixed into an aqueous medium, which was water in this example. The mixture was treated for 30 minutes with steam pressure of approximately 15 psi and temperature of approximately 120° C” see page 5, paragraph 0032).  Malinin teaches wherein the bone particles are only cortical (see paragraph 0025); the bone is freeze dried prior to combining with water (see paragraph 0026) and the particle size is 10-100 microns (see paragraph 0027).    Regarding the product-by-process steps found instant claim 1, a rejection under 35 U.S.C. 102/103 is appropriate when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.
Malinin teaches a bone gel made by combining water and freeze dried demineralized cortical bone particles that are less than 100 microns and autoclaving.  MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." Because the prior art meets the structural limitations of the claim, the burden is shifted to Applicant to show an unobvious difference.
The teachings of Malinin is described in the above rejection. Malinin is silent to the composition in an aliquot of 2, 4 and 8CC.
However,  Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).
It would have been obvious before the effective filing date of the claimed invention to store the composition of Malinin in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage.  One of ordinary skill in the art would have been motivated to aliquot the gel out in predetermined amounts (in a range of 1-10 CC) for ease of future use as a DBM gel and preventing cross contamination.  There is a reasonable expectation of success given that aliquoting the gels in predetermined amounts (from 1-10CC) is well-known in the art for preserving the activities, preventing degradation and contamination of the matrix prior to use.



Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

New Rejections
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Missos (US20080281431 A1, cited in Applicant’s IDS).
Missos teaches a carrier made by combining water and demineralized bone material and heat treating the mixture.  In particular, Missos teaches autoclaving the mixture which results in the formation of a gel (see paragraph 0034).  Missos teaches wherein the demineralized bone material is collected from cortical bone fragments (see paragraphs 0029 and 0035).  Missos teaches wherein the demineralized bone powder has a particle size less than 100 microns.  Missos also teaches that the bone powder is made via well-known freeze-drying techniques (see paragraph 0036).  Regarding the product-by-process steps found instant claim 1, a rejection under 35 U.S.C. 102/103 is appropriate when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.
Missos teaches a bone gel made by combining water and freeze dried demineralized cortical bone particles that are less than 100 microns and autoclaving.  MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  Because the prior art meets the structural limitations of the claim, the burden is shifted to Applicant to show an unobvious difference.

Response to Applicant’s Arguments
Applicants argue “amended claim 1 to recite the bone gel is made "consisting of the ground freeze- dried bone particles and sterile water". Missos requires a ceramic carrier and therefore cannot anticipate the claims as now presented. In a related application US 15/236,807 (DNO291CIP) now US patent 11,253,629, the Board of Appeals agreed with applicant's interpretation of Missos and for these reasons request this rejection be withdrawn in view of the amendment.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that US Patent No. 11253629 is distinct from the instant claims and that Board of Appeals overturned the rejection of Missos due to the “ceramic carrier”.   US Patent NO. ‘807 has a requirement that the gel be formed into sheets with thickness of 1-10 nm and formed into circular, round or polygonal shapes which is not required of the instant claims.  The instant claims are drawn to a bone gel consisting of cortical bone and water in the form of a gel.  Missos teaches a carrier made by combining water and demineralized bone material (cortical bone) and heat treating the mixture.  In particular, Missos teaches autoclaving the mixture which results in the formation of a gel (see paragraph 0034). Missos teaches wherein the demineralized bone material is collected from cortical bone fragments (see paragraphs 0029 and 0035).  Missos teaches wherein the demineralized bone powder has a particle size less than 100 microns.  Thus, Missos teaches the bone gel of the instant claims consisting of water and cortical bone.
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Malinin (US20170112963 A1, cited in Applicant’s IDS).
Malinin teaches a composition comprising dried demineralized bone particles and water (see paragraph 0030).  Malinin teaches contacting the water and dried particles at elevated temperature and pressure to create a mixture with gelatinous consistency (see paragraph 0030).  Malinin teaches wherein the pressure is 30 psi and the temperature is in the range of 100-120 (see paragraph 0032).  Malinin teaches that “Demineralized bone was particulated and mixed into an aqueous medium, which was water in this example. The mixture was treated for 30 minutes with steam pressure of approximately 15 psi and temperature of approximately 120° C” see page 5, paragraph 0032).  Malinin teaches wherein the bone particles are only cortical (see paragraph 0025); the bone is freeze dried prior to combining with water (see paragraph 0026) and the particle size is 10-100 microns (see paragraph 0027).    Regarding the product-by-process steps found instant claim 1, a rejection under 35 U.S.C. 102/103 is appropriate when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.
Malinin teaches a bone gel made by combining water and freeze dried demineralized cortical bone particles that are less than 100 microns and autoclaving.  MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." Because the prior art meets the structural limitations of the claim, the burden is shifted to Applicant to show an unobvious difference.

Response to Applicant’s Arguments
Applicant argues that “Malinin describes a freeze-dried collagen-bone particle mixture where demineralized bone particulate bone is the source of the collagenous material (paragraph 030). In Malinin, while the use of water is one option, it is noted the end product is collagen and the remnants of the demineralized bone particles that serviced the extraction process. The present invention is not trying to make a collagen mixture with bone particles as does Malinin, but instead is a pure gel exclusively made from the bone particles and sterile water without the extraction of collagen as 6 of 14  Application No. 17/071,624part of the mixture per se. Accordingly, Malinin does not anticipate the invention as now claimed. Withdrawal of this rejection is respectfully requested.
Applicant’s arguments have been fully considered but not found persuasive.   The Examiner would like to point out that the instant claims require a bone gel consisting of cortical bone made from freeze dried particles and sterile water and wherein the particles are up to 125 microns.  Malinin teaches a composition comprising dried demineralized bone particles and water (see paragraph 0030).  Malinin teaches contacting the water and dried particles at elevated temperature and pressure to create a mixture with gelatinous consistency (see paragraph 0030).  Malinin teaches wherein the pressure is 30 psi and the temperature is in the range of 100-120 (see paragraph 0032).  Malinin teaches that “Demineralized bone was particulated and mixed into an aqueous medium, which was water in this example. The mixture was treated for 30 minutes with steam pressure of approximately 15 psi and temperature of approximately 120° C” see page 5, paragraph 0032).  Malinin teaches wherein the bone particles are only cortical (see paragraph 0025); the bone is freeze dried prior to combining with water (see paragraph 0026) and the particle size is 10-100 microns (see paragraph 0027).  Applicants have not provided any evidence that the bone gel of Malinin is distinct from the bone gel of the instant claims that only require a gel consisting of water and demineralized cortical bone particles up to 125 microns (see MPEP 716.01 (c)).  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654